Case 9:18-cv-80176-BB Document 677 Entered on FLSD Docket 09/03/2021 Page 1 of 3
Case 9:18-cv-80176-BB Document 677 Entered on FLSD Docket 09/03/2021 Page 2 of 3




                       U nited States D istrict C ôurt
                       Southern D istrictof Florida
             caseNumbes: /9 ce 90l7/. z3%/lR       - -




     SUP PLEM ENTA L ATTA CHM EN T(S)
  Please refer to the supplem entalpaper ''coud file''in the
  divisioh w here the Judge is cham bered. Thete
  attachm ents m ust not be placed in the ''chron file''.

 r---lNoTSCANNED
              Due to PoorQ uality

       g------lBoundExtraditionPapers
              Photographs

       U SuretyBönd'toriginalp.fLetterofUnderstanding)
         '
                                                                 V t.'l*bJDZAPC
              CD orDVD (CourtOrdesp..rTrialPurposes only)o s.,
                                                             ; J yg      s




       O other:                                          .

 r-7 SCANNED
       O ButpoorQuality
       r-------lHabeascases(statecourtRecord/Trpnscript)
  oate: 9/5/z, '   /
Case 9:18-cv-80176-BB Document 677 Entered on FLSD Docket 09/03/2021 Page 3 of 3




         Ow
         sRI
           GA
           KI
            N
            RA
             I
             DhJR
                AS
                 M (
                   545)427-
                          7629                       SA
                                                     A
                                                     CHD
                                                      cI
                                                       y
                                                       P
                                                       w
                                                       :2
                                                        Dy
                                                         Aà
                                                          Tj
                                                           Ej
                                                            z
                                                            oS
                                                             g
                                                             Lj
                                                              Ej
                                                               Pj
                                                                ZIvgg
                                                                s
         2fC
           71
            lëF
            ' ll
               G:1
               llt/9J1Lk
                       &1sl9                            '
         LII
           Tn        stt'e      -                    B'
                                                      LLSENDER
        To THE HONORABLE BETH BLOOM
           WILKIE D.FtRGUSON,JR.                                          œ

           40ûNQRTH MlA%lAVENUE                                           k
                                                                          9
                                                                          =
           CHAMBERS 10-2                                                  c


         61FIIUL33128 ''EF:'%'0'1
           ,:
         po                                   nspz
        IIII
           iIIIIlIIIIIII.
                        II
                         lIIIl
                             II
                              lIIIIIIIlII
                                        1IIIIIIIlIIIiIIIIIIIIII!I
                                                                l'


        11
         ,
         .
         1r
          !1'
            1;
             1
             ,,
              1-
               1-
                1t
                 ',
                  1
                  ,
                  .
                  '
                  1
                  ,.
                   1.
                    1
                    '
                    6
                    -
                    1
                    '.
                     h
                     t'
                      II
                       l-p-'
                           --
                            '                          FRI-03SEP 10:3ûA
                                                  PRIORITY OVERNIGHT
        r
        !l-
          kh 774718155192

         X H M PBA
             1111111111111111111d
                                1
                                u
                                .
                                1
                                s
                                1:
                                 1
                                 M1
                                  2
                                  A
